     Case 5:19-cv-00384-GW-KS Document 38 Filed 04/07/21 Page 1 of 1 Page ID #:5723




 1
                                                                           JS-6
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
       VERNON T. FREDERICK,              ) NO. EDCV 19-0384-GW (KS)
11                                       )
                     Petitioner,
12           v.                          )
                                         ) JUDGMENT
13                                       )
       T. FOSS, Warden,                  )
14
                        Respondent.      )
15
       _________________________________ )
16
17
18           Pursuant to the Court’s Order Accepting Findings and Recommendations of United
19     States Magistrate Judge,
20
21          IT IS ADJUDGED that this action is dismissed with prejudice.
22
23     DATED: April 7, 2021                        _____________________________________
24                                                            GEORGE H. WU
                                                       UNITED STATES DISTRICT JUDGE
25
26
27
28
